69 F.3d 1038
95 Daily Journal D.A.R. 15,057
INDEPENDENT GUARD ASSOCIATION OF NEVADA, LOCAL NO. 1,Plaintiff-Appellant,v.Hazel O'LEARY,* Secretary of Energy of theUnited States of America, on behalf of the United StatesDepartment of Energy, an executive department of the UnitedStates of America, Defendant-Appellee.
No. 93-15769.
United States Court of Appeals,Ninth Circuit.
Nov. 13, 1995.

1
Before SCHROEDER and RYMER, Circuit Judges, and DWYER,** District Judge.

ORDER

2
The opinion at 57 F.3d 766 (9th Cir.1995) is amended as follows:


3
Page 770, right hand column, second full sentence should be removed beginning "The record ... guards."


4
Insert the following new sentence after the first sentence in the last paragraph of the opinion:


5
"We express no opinion as to whether the military function exception may apply to personnel other than the contract guards who are parties to this litigation."


6
With these changes the petition for rehearing is DENIED.



*
 Hazel O'Leary, the current Secretary of Energy, is substituted for former Secretary James D. Watkins.  See Fed.R.App.Pro. 43(c)(1)


**
 Honorable William L. Dwyer, United States District Judge for the Western District of Washington, sitting by designation